Snapshot - 1:12CR00353-001                                                                                                                                         Page 1 of 2

                         Case 1:12-cr-00353-DAD-BAM Document 105 Filed 07/01/20 Page 1 of 2
      AO 245C-CAED (Rev. 02/2018) Sheet 1 - Amended Judgment in a Criminal Case for Revocation
      DEFENDANT: JOAQUIN OTIS SANTOS                                                                                                                          Page 1 of 2
      CASE NUMBER: 1:12CR00353-001


                                    UNITED STATES DISTRICT COURT
                                                         Eastern District of California
                      UNITED STATES OF AMERICA                                            FIRST AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Revocation of Probation or Supervised Release)
                                 v.
                        JOAQUIN OTIS SANTOS                                               Criminal Number: 1:12CR00353-001
                                                                                          Defendant's Attorney: Charles Lee, Assistant Federal Defender
       Date of Original Judgment:             June 30, 2020
       (Or Date of Last Amended Judgment)

       Reason for Amendment:
         Correction of Sentence on Remand ( 18 U.S.C. 3742(f)(1) and (2))                  Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
                                                                                           Modification of Imposed Term of Imprisonment for Extraordinary and
         Reduction of Sentence for Changed Circumstances (Fed R. Crim. P. 35(b))
                                                                                           Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                                           Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
         Correction of Sentence by Sentencing Court (Fed R. Crim. P. 35(a))
                                                                                           to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
         Correction of Sentence for Clerical Mistake (Fed R. Crim. P. 36) Added date of
                                                                                           Direct Motion to District Court Pursuant to   28 U.S.C. §2255,
         violation
                                                                                               18 U.S.C. §3559(c)(7),     Modification of Restitution Order
      THE DEFENDANT:
             admitted guilt to violation of charge(s) 1 and 2 as alleged in the violation petition filed on 2/14/2020 .
             was found in violation of condition(s) of supervision as to charge(s)                    after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                                       Date Violation Ended
       Charge 1                                UNLAWFUL USE OF A CONTROLLED SUBSTANCE                                             February 4, 2020
                                               FAILURE TO PARTICIPATE IN INPATIENT TREATMENT
       Charge 2                                                                                                                   February 13, 2020
                                               PROGRAM

       The court:        revokes:         modifies:         continues under same conditions of supervision heretofore ordered on 3/11/2019 .

             The defendant is sentenced as provided in pages 2 through                     of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)     3 is dismissed. [X] APPEAL RIGHTS GIVEN

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                          6/30/2020
                                                                                          Date of Imposition of Sentence




                                                                                          Signature of Judicial Officer
                                                                                          Dale A. Drozd, United States District Judge
                                                                                          Name & Title of Judicial Officer
                                                                                          7/1/2020
                                                                                          Date



http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpAmendmentReason&cid=c...                                                             7/1/2020
Snapshot - 1:12CR00353-001                                                                                                              Page 2 of 2

                       Case 1:12-cr-00353-DAD-BAM Document 105 Filed 07/01/20 Page 2 of 2
      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: JOAQUIN OTIS SANTOS                                                                                               Page 2 of 2
      CASE NUMBER: 1:12CR00353-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      Time Served.

            When released from quarantine, supervised release shall automatically terminate: Defendant shall cooperate in the collection of
            DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpAmendmentReason&cid=c...                                  7/1/2020
